Citation Nr: 1601844	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran appeared and testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic claims file.  

At his November 2015 Videoconference hearing, the Veteran submitted additional evidence in support of his claim with a waiver of initial Agency of Original Jurisdiction (AOJ) review. See 38 C.F.R. § 20.1304 (2015).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from November 1999 to March 2015. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has COPD that is related to active service, to include asbestos exposure.






CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Analysis

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran asserts that his COPD is etiologically related to his active service, to include asbestos exposure while serving as an Aviation Ordananceman onboard the USS Bon Homme Richard.

The record demonstrates the presence of a diagnosed respiratory disability; at his June 2012 VA examination, the examiner noted that the Veteran was diagnosed with COPD in 2007. Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of an in-service injury.  The Veteran's military occupational specialty was an Aviation Ordananceman on the USS Bon Homme Richard. This occupation has a minimal risk of exposure to asbestos.  Moreover, the Veteran has credibly testified that while in the Navy, his duties required him to remove asbestos from floor tiles on the ship. In a buddy statement dated in October 2012, the Veteran's supervisor in the Navy corroborated the Veteran's reports that he was assigned to routine maintenance on the ship, which included removal and replacement of floor tile which contained asbestos and other irritants. His supervisor noted that the Veteran was also part of a crew that moth-balled the ship, which required increased contact with asbestos material. The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds the Veteran's reports to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board therefore finds the Veteran was exposed to asbestos and irritants during active service.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed COPD and his active duty service, to include the conceded asbestos exposure therein. Affording the Veteran the benefit of the doubt, the Board finds that he also satisfies Shedden element (3). 

The Board acknowledges that there is an unfavorable nexus opinion of record. In a May 2012 VA examination report, a VA examiner opined that it was less likely than not that the Veteran's claimed asbestos exposure caused his claimed COPD. The examiner found that the Veteran's COPD was more likely due to his tobacco exposure, as the medical records dated in 1969 showed that the Veteran was in good health.

However, in a private opinion dated in January 2015, Dr. J. E. noted that the Veteran served aboard the aircraft carrier USS Bon Homme Richard, and was part of the routine maintenance crew which removed and placed floor tile in the compartments. Dr. J. E. noted that these floor tiles were known to contain asbestos. Dr. J. E. noted further that the Veteran was also part of the crew that moth-balled the ship, which required increased contact with asbestos material. Dr. J. E. noted that the Veteran smoked for approximately five years, and quit in 1971. He indicated that the Veteran reported that he noticed an increase in shortness of breath for many years, especially over the past seven years. He noted that the Veteran also Vet. App. reported intermittent wheezing over the past three to four years. Dr. J. E. noted that the Veteran reported breathing dust and many other particles unknown to him while serving in the Navy. Dr. J. E. opined that it was as likely as not that while the Veteran served aboard the USS Bon Homme Richard, he was exposed to a lot of irritants, such as dust and asbestos, which contributed to his reactive airway disease and COPD. Dr. J. E. again noted that the Veteran was responsible for chipping away with a hammer and a flat bar to remove tile which contained asbestos, and he was part of a crew that moth-balled the ship, which also exposed him to asbestos. Dr. J. E. explained that the irritation in the Veteran's lungs from these chemical exposures caused increased coughing, increased mucus production, shortness of breath, and tightness in his chest and wheezing, which gradually worsened and progressed. Dr. J. E. explained that the elasticity in the Veteran's lungs was compromised due to not being able to take deep inhalations and exhalations, which then developed into COPD.

In this case, there are medical opinions for and against the Veteran's claim.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

While the evidence suggests that the Veteran's history of smoking may have also contributed to the development of his COPD, the Board finds that the evidence is at least in relative equipoise regarding whether it is at least as likely as not that the Veteran's conceded exposure to asbestos and other irritants during service caused his COPD. Here, the Board finds that the positive nexus opinion provided by Dr. J. E. is fully informed, fully articulated, and well-reasoned.  Combined with the Veteran's competent and credible lay statements, the Board finds that it is at least as likely as not that the Veteran's COPD is etiologically related to active service, to include asbestos exposure.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's COPD was the result of his active service.  Accordingly, service connection for COPD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


